DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090310828 A1 (Kakadiaris), in view of Blanz, V. and Vetter, T., 1999, July. A morphable model for the synthesis of 3D faces. In Proceedings of the 26th annual conference on Computer graphics and interactive techniques (pp. 187-194)  (Blanz) and in further view of Blanz, V. and Vetter, T., 2003. Face recognition based on fitting a 3D morphable model. IEEE Transactions on pattern analysis and machine intelligence, 25(9), pp.1063-1074 (Blanz2).
Regarding Claims 1 and 15, Kakadiaris teaches:
a process and method of face recognition using 3D aided 2D algorithm that receives 2D image (Query image), transform the 2D image into a 3D model based on the 2D image and generic AFM model (3D learning model) into a personalized 3D AFM model (pre-transformed 3D model), and further transform into a 3D model with Albedo as detailed in Fig. 14, where Albedo model is generated in reference of parameters of the gallery database along with mesh, texture and visibility map (transformed 3D gallery model); the generated final model is used to perform face recognition vs. a known watchlist database as also illustrated in Fig. 14; a gallery or watchlist registration process is also illustrated in Figs. 8-13; Figs. 34-35, improved accuracy of the method).
Kakadiaris does not illustrate explicitly on generating an active learning model and applying in face recognition. However, Blanz and Blanz2 teach (Blanz: Fig. 1, a process to generate 3D active learning model, i.e. Morphable face model; and Blanz2: Fig. 1, using morphable face model with Gallery models and input image to conduct face recognition)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kakadiaris with generating an active learning model and applying in face recognition as further taught by Blanz and Blanz2. The advantage of doing so is to provide mechanism of modeling textured 3D faces from one or more photographs to enable automatic registration of 3D face models and avoid faces with an “unlikely” appearance (Blanz: Abstract).
Regarding Claims 2-9 and Claim 16, Kakadiaris as modified teaches all elements of Claims 1 and 15. Kakadiaris as modified further teaches (Kakadiaris: models are generated in related to Fig. 32, pose, light, and texture; to Fig. 31, various light conditions; to [0057], [0127] and [0183], view-depended; to [0084], alignment of images; Blanz: Figs. 3-6, shape and configurations, and others).
Regarding Claim 10, Kakadiaris as modified teaches all elements of Claims 1 and 9. Kakadiaris as modified further teaches:
The method of claim 9, wherein the at least one face configuration comprises at least one of a hair arrangement, a jaw arrangement, a muscle arrangement, a lip arrangement, and an eye arrangement (Blanz: Fig. 3).
Regarding Claims 11 and 17, Kakadiaris as modified teaches all elements of Claims 1 and 15. Kakadiaris as modified further teaches:
The method of claim 1, wherein the processor is the first processor, and wherein prior to determining the pre-transform based on the query model and the active three-dimensional learning model, the method comprises: image-capturing a plurality of two-dimensional learning images of a learning face using at least one camera, wherein each of the plurality of learning images exhibits a learning face aspect that varies among each of the plurality of two-dimensional learning images; communicating the plurality of two-dimensional learning images to the first processor or a second processor; determining, using the first processor or the second processor, the three-dimensional learning model of the learning face from the plurality of learning images, wherein the three- dimensional learning model exhibits the learning face aspects; storing, by the first processor or the second processor, the three-dimensional learning model in a data store; and retrieving, using the first processor, the three-dimensional learning model from the data store in response to receiving the at least one two-dimensional query a process to generating morphable models from scan and/or from images, e.g. Fig. 5) .
Regarding Claims 12 and 18, Kakadiaris as modified teaches all elements of Claims 1/11 and 15/17. Kakadiaris as modified further teaches:
The method of claim 11, wherein image-capturing the plurality of two-dimensional learning images of the learning face using the at least one camera comprises: image-capturing the plurality of two-dimensional learning images using an image capture array that employs a plurality of cameras arranged in an array (Kakadiaris: [0113], use multiple cameras).
Regarding Claim 13, Kakadiaris as modified teaches all elements of Claims 1/11. Kakadiaris as modified further teaches:
The method of claim 11, wherein each of the plurality of learning images exhibits a learning face illumination that varies among said learning images, and wherein the three-dimensional learning model of the learning face further exhibits the said learning face illuminations (Kakadiaris: Fig. 32).
Regarding Claims 14 and 20, Kakadiaris as modified teaches all elements of Claims 1 and 15. Kakadiaris as modified further teaches:
The method of claim 1, wherein the processor is the first processor, and wherein prior to determining the pre-transform based on the query model and an active three-dimensional learning model, the method comprises: generating, using the first processor or a second processor, a plurality of three-dimensional gallery models, wherein each of the plurality of three-dimensional gallery models is associated with a different known person; and storing, using the first processor or the second processor, Gallery database is pre-generated).
Regarding Claim 19, Kakadiaris as modified teaches all elements of Claim 15. Kakadiaris as modified further teaches:
The apparatus of claim 15, wherein the processor is the first processor, and wherein prior to determining the pre-transform based on the query model and the three-dimensional learning model, the apparatus further comprises: at least one camera that image-captures a plurality of two-dimensional gallery images of a face of a known person, wherein each of the plurality of gallery images exhibits a gallery face aspect that varies among each of the plurality of two-dimensional gallery images, wherein the at least one camera communicates the plurality of two-dimensional gallery images to the first processor or a second processor, wherein the first processor or the second processor determines a three-dimensional gallery model of the gallery face from the plurality of gallery images that exhibit the gallery face aspects, wherein the first processor or the second processor stores the three-dimensional gallery model in the data store as one of the plurality of three-dimensional gallery models, and wherein the first processor serially accesses the plurality of three-dimensional gallery models from the data store in response to receiving the at least one two-dimensional query image so that the transform is applied to each of the plurality of gallery models (Kakadiaris: Figs. Gallery database is pre-generated, where the process maybe in registration or enrollment stages as illustrated in Kakadiaris, Blanz and Blanz2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649